Title: [Diary entry: 15 March 1787]
From: Washington, George
To: 

Thursday 15th. Mercury at 42 in the Morning— at Noon and  at N. Clear and pleasant with [wind] at South. Towards sundown the horison looked a little thick in the West. Went out with my Compass in order to Mark the ground at Muddy hole intended for experiments, into half Acre lotts, and two other places adjoining all on field No. 2—into 10 Acre lotts—Also to mark the lines which divide field No. 1 from No. 2 & 3 and the fields 6 & 7 at Dogue run. Plowing and Sowing as usual. In the Neck the Middle cut in

field No. 2 wd. be finished sowing this evening with 24 bushels of the Poland Oats; and 12 quarts of Timothy Seed—qty. about 17 Acres. The Ditchers finished the ditch along the Ferry road this afternoon.